DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: 
In the abstract, as well as throughout the specification (see [0006] as one example), the phrase “related to the current EPS bearer been activated or modified” should be changed to something such as “related to the current EPS bearer being activated or modified”.  
Appropriate correction is required.

Claim Objections
Claims 1, 2, 10, 11, 12, and 20 are objected to because of the following informalities:  
In the claims, a number of acronyms have not been spelled out.  Examiner requests that the acronyms be spelled out at first use and that Applicant review all the claims to correct any other instances in addition to those listed explicitly below.  Examples of this include: 5GSM (claims 1 and 11), QoS (claims 1 and 11), IE (claims 2 and 12), and PDU (claims 10 and 20).  
In claims 1 and 11, the phrase “a first and a second evolved packet system (EPS) bearers” should be reworded to something such as “a first evolved packet system (EPS) bearer and a second EPS bearer”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11: the intended scope of the phrase “determining a resultant QoS rule resulted from the performing the QoS operation” is unclear.  (Is the resultant QoS rule the QoS rule on which the operation is performed?  Or is it related to this rule?  How is this resultant rule determined?)  This limitation should be rewritten to clarify the scope and indicate when a QoS operation error is indicated to the network.  
Regarding claims 1 and 11: the intended scope of the phrase “when the QoS operation error is to be caused” is unclear.  This limitation should be rewritten to clarify the scope and indicate when a QoS operation error is indicated to the network.  
Dependent claims 2-10 and 12-20 depend from claims 1 and 11 and thus similarly include the aforementioned indefinite claim language.  Therefore, these claims are also similarly rejected under 35 U.S.C. 112(b).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chaponniere et al (US 2021/0321287).

Regarding claim 1: Chaponniere discloses a method, comprising: 
maintaining a Packet data network (PDN) connection by a user equipment (UE) in evolved packet system (EPS), wherein the PDN connection comprises a first and a second evolved packet system (EPS) bearers (disclosed throughout; see [0039], for example, which indicates that PDN connections can have multiple (first and second) EPS bearers (“In LTE networks using the Evolved Packet System (EPS), QoS may be achieved by applying different parameters to different EPS bearer contexts within a packet data network (PDN) connection…”)); 
receiving an EPS session management (ESM) message with 5GSM parameters from the network, wherein the ESM message is for performing a QoS operation on a QoS rule for the first EPS bearer (disclosed throughout; see [0041], for example, which discloses a UE receiving a message to either activate or modify an EPS bearer; these messages include 5GSM parameters (5GS QoS information); further, as indicated in [0039] and [0040], for example, these messages can also include QoS rules corresponding to different EPS bearers (including the first EPS bearer)); 
determining a resultant QoS rule resulted from the performing the QoS operation, wherein the resultant QoS rule is related to the second EPS bearer (disclosed throughout; as indicated in [0043], the message may include QoS rules corresponding to another bearer (other than the bearer being activated or modified); this other bearer is interpreted as the second bearer; see also [0044], for example, which discloses a specific example, where a QoS operation on a QoS rule for a first bearer (activating EPS bearer 6) results in a rule from performing the operation that is related to a second EPS bearer (the QFI of 1 would cause the EPS bearer 5 to be deleted in this example)); and 
indicating a QoS operation error with a cause value to the network when the QoS operation error is to be caused (disclosed throughout; as indicated in [0049]-[0052], the UE may send a message to the network indicating a semantic error (“the error message may be transmitted by the UE to a network entity, for example, in a PCO or ePCO IE with an indication that a semantic error exists in the QoS operation”)).

Regarding claim 11: Chaponniere discloses a User Equipment (UE) comprising: 
a Packet data network (PDN) connectivity handling circuit that maintains a PDN connection in evolved packet system (EPS), wherein the PDN connection comprises a first and a second evolved packet system (EPS) bearers (disclosed throughout; see [0039], for example, which indicates that PDN connections can have multiple (first and second) EPS bearers (“In LTE networks using the Evolved Packet System (EPS), QoS may be achieved by applying different parameters to different EPS bearer contexts within a packet data network (PDN) connection…”); see also the processor 280 of Figure 2, for example); 
a receiver that receives an EPS session management (ESM) message with 5GSM parameters from the network, wherein the ESM message is for performing a QoS operation on a QoS rule for the first EPS bearer (disclosed throughout; see [0041], for example, which discloses a UE receiving a message to either activate or modify an EPS bearer; these messages include 5GSM parameters (5GS QoS information); further, as indicated in [0039] and [0040], for example, these messages can also include QoS rules corresponding to different EPS bearers (including the first EPS bearer); further, see the receive circuitry in Figure 2, including at least the receive processor 258); 
a QoS handling circuit that determines a resultant QoS rule resulted from the performing the QoS operation, wherein the resultant QoS rule is related to the second EPS bearer (disclosed throughout; as indicated in [0043], the message may include QoS rules corresponding to another bearer (other than the bearer being activated or modified); this other bearer is interpreted as the second bearer; see also [0044], for example, which discloses a specific example, where a QoS operation on a QoS rule for a first bearer (activating EPS bearer 6) results in a rule from performing the operation that is related to a second EPS bearer (the QFI of 1 would cause the EPS bearer 5 to be deleted in this example); see the processor 280 including the QoS processor updating module 122 of Figure 2); and 
a transmitter that sends a cause value to the network to indicate a QoS operation error when the QoS operation error is to be caused (disclosed throughout; as indicated in [0049]-[0052], the UE may send a message to the network indicating a semantic error (“the error message may be transmitted by the UE to a network entity, for example, in a PCO or ePCO IE with an indication that a semantic error exists in the QoS operation”); see also the transmit circuitry in Figure 2, including at least the transmit processor 264).

Regarding claims 2 and 12: Chaponniere discloses the limitations wherein the 5GSM parameters are included in a Protocol configuration options IE or an Extended protocol configuration options IE (PCO/ePCO) in the ESM message (disclosed throughout; see [0041], for example, which discloses “The activation and modification of QoS information may be carried, for example, in a Protocol Configuration Options (PCO) or enhanced PCO (ePCO) information element in various messages…”).

Regarding claims 3 and 13: Chaponniere discloses the limitations wherein the ESM message is an ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST message, an ACTIVATE DEDICATED EPS BEARER CONTEXT REQUEST message, or a MODIFY EPS BEARER CONTEXT REQUEST message (disclosed throughout; see [0041], for example, which discloses “The activation and modification of QoS information may be carried, for example, in a Protocol Configuration Options (PCO) or enhanced PCO (ePCO) information element in various messages, such as the ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST, ACTIVATE DEDICATED EPS BEARER CONTEXT REQUEST, or MODIFY EPS BEARER CONTEXT REQUEST messages”).

Regarding claims 4 and 14: Chaponniere discloses the limitations wherein the QoS operation is for creating the resultant QoS rule that is associated to the second EPS bearer (disclosed throughout; see [0043], for example, which indicates that “…the processing of such information may cause the UE to apply the specified operation (e.g., QoS rule creation) to the EPS bearer context being activated or modified and to delete the QoS rule or QoS flow description associated with the EPS bearer context other than the EPS bearer context being activated or modified”).

Regarding claims 5 and 15: Chaponniere discloses the limitations wherein the QoS operation is for deleting the resultant QoS rule that is associated to the second EPS bearer (disclosed throughout; see [0043], for example, which indicates that “…the processing of such information may cause the UE to apply the specified operation (e.g., QoS rule creation) to the EPS bearer context being activated or modified and to delete the QoS rule or QoS flow description associated with the EPS bearer context other than the EPS bearer context being activated or modified”).

Regarding claims 6 and 16: Chaponniere discloses the limitations wherein the QoS operation is for modifying the QoS rule, and wherein the modification is to change a QoS flow ID (QFI) of the QoS rule such that the resultant QoS rule is associated to another QoS flow that is mapped to the second EPS bearer (disclosed throughout; see at least [0049], for example, which indicates that “The rule operation may specify that the UE is to create a new QoS rule, modify an existing QoS rule and add packet filters, modify an existing QoS rule and replace all packet filters, or modify an existing QoS rule without modifying packet filters. If there is already an existing QoS rule with the same QoS rule identifier, and the QoS rule identifier is associated with a QoS flow description stored for an EPS bearer context other than the EPS bearer context identified in the message, the UE may not perform the rule operation and may discard the QoS rule information”; the rule operation is to modify the existing QoS rule which is associated with another QoS flow (which has another QoS flow identifier)).

Regarding claims 7 and 17: Chaponniere discloses the limitations wherein the QoS operation is for creating the resultant QoS rule having a QoS rule ID (QRI) for the first EPS bearer, wherein the second EPS bearer has an existing QoS rule having the same QRI (disclosed throughout; see at least [0049], for example, which indicates that “The rule operation may specify that the UE is to create a new QoS rule, modify an existing QoS rule and add packet filters, modify an existing QoS rule and replace all packet filters, or modify an existing QoS rule without modifying packet filters. If there is already an existing QoS rule with the same QoS rule identifier, and the QoS rule identifier is associated with a QoS flow description stored for an EPS bearer context other than the EPS bearer context identified in the message, the UE may not perform the rule operation and may discard the QoS rule information”; the rule operation is to modify the existing QoS rule which is associated with another QoS flow (which has another QoS flow identifier)).

Regarding claims 8 and 18: Chaponniere discloses the limitations wherein the first EPS bearer and the second EPS bearer belong to the same PDN connection (disclosed throughout; see [0039], for example, which discloses “…to different EPS bearer contexts within a packet data network (PDN) connection”; see also [0048], for example).

Regarding claims 9 and 19: Chaponniere discloses the limitations wherein the UE sends a PCO/ePCO IE with a cause value indicating a semantic error in the QoS operation (disclosed throughout; see [0049]-[0052], for example, which discloses that the semantic error can be carried in a PCO or ePCO IE).

Regarding claims 10 and 20: Chaponniere discloses the limitations: 
performing inter-system change from EPS to 5G system (disclosed throughout; see [0041], for example, which indicates that the above mappings/configurations are performed “if and when the data session is transferred from an LTE to an NR network”); and 
transferring the PDN connection to a PDU session, wherein EPS bearer context of the first and the second EPS bearers are mapped to QoS flows of the PDU session (disclosed throughout; see [0041], for example, which indicates “By transmitting the mapped QoS information for each EPS bearer being activated, a UE may know which QoS flows to create and which QoS parameters to apply”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu et al (US 20220303859) discloses a method and apparatus for 5gs interworking handling.  
Watfa (US 20210297904) discloses a method in which a UE determines whether to provide an indication of a maximum data rate with a data session establishment request.  
Won et al (US 20190313310) discloses a method for session context conversion.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        October 19, 2022